Citation Nr: 1204430	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  06-18 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a total rating based on individual unemployability (TDIU) after March 2, 2004.

2.  Entitlement to special monthly compensation (SMC) under 38 C.F.R. § 1114(s) between January 19, 2004 and March 2, 2004.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Heneks, Counsel



INTRODUCTION

The Veteran served on active duty from November 1972 to December 1975.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied a claim for TDIU.

In November 2008, the Board remanded the case and in December 2009, the Board denied the claim for TDIU.  Subsequently, the Veteran appealed the Board's December 2009 decision to the United States Court of Appeals for Veterans Claims (the Court) and in an Order dated in April 2011, the Court ordered that the joint motion for remand (Joint Motion) be granted and remanded the Board's decision for proceedings consistent with the Joint Motion filed in this case.  

As will be discussed below, the issues on appeal have been recharacterized as reflected above in light of an October 2011 rating decision grant of coronary artery disease (CAD) with angina at 100 percent disabling effective May 10, 1994.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran filed a claim for an increased rating for service-connected post traumatic stress disorder (PTSD) on January 19, 2005.

3.  In October 2005, the Veteran's wife stated that his PTSD has progressed to where he is not capable of holding a job.

4.  On April 12, 2006, a claim for TDIU was received.

5.  In relevant part, service connection is in effect for CAD with angina at 100 percent effective May 10, 1994; PTSD at 50 percent effective August 24, 2001; and diabetes mellitus at 20 percent effective March 2, 2004.

6.  Special monthly compensation under 38 U.S.C.A. § 1114(s) is in effect from March 2, 2004.

7.  It is not factually ascertainable that the Veteran is unable to secure substantially gainful employment based solely on service-connected PTSD prior to January 19, 2005.


CONCLUSIONS OF LAW

1.  The requirements for TDIU based solely on service-connected PTSD were not met prior to January 19, 2005.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.400, 4.16 (2011). 

2.  The requirements for SMC under 38 U.S.C.A. § 1114(s) were not met prior to January 19, 2005.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.350, 3.400, 4.16 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by a letter sent to the Veteran in April 2006.  The letter addressed all of the notice elements with regard to how to substantiate a claim for TDIU and was sent prior to the initial unfavorable decision by the AOJ in April 2006.  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.  

VA has also satisfied its duty to assist the Veteran at every stage of this case with regard to the claim for TDIU.  All available service treatment records as well as all identified VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Additionally, his Social Security Administration (SSA) disability records obtained in March 2011 were also reviewed.  

The Board observes that the Joint Motion determined that the Board erred when it failed to secure a medical examination to determine the role of the Veteran's service-connected disabilities in his unemployability.  However, as will be discussed more thoroughly below, the Board concludes that it is not necessary to obtain a VA examination in this case.  The Board concludes that there is sufficient evidence to grant a TDIU without remanding for a VA examination.  Accordingly, it is not necessary to obtain an opinion to decide this claim.

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a June 2006 SOC (statement of the case) and January 2007 and August 2009 SSOCs (supplemental statements of the case), which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The United States Court of Appeals for Veterans Claims (Court) has held that in determining whether the veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

The Board concludes, after resolving reasonable doubt in favor of the Veteran, that he is entitled to TDIU effective no earlier than January 19, 2005, the date he filed his claim for an increased rating for his service-connected PTSD.  However, the real issue in this matter is whether the Veteran is entitled to TDIU based on a single disability prior to March 2, 2004, the date he was granted SMC under 38 U.S.C.A. § 1114(s).  The Board concludes that he is not.  A brief procedural history of this case follows.

On January 19, 2005, VA received claims for service connection for a back disability, bilateral hip disability, CAD, and for an increased rating for service-connected PTSD.  There was no mention of an inability to work based on PTSD.  In an October 2005 statement, the Veteran's wife contended that he cannot work due to his medical and emotional problems.  She stated that his PTSD has progressed to where he is not capable of holding a job.  She noted that the Veteran does not get enough sleep to function intelligently for eight hours a day, that he could not handle a job that involved interacting with the public, and that he has an inability to handle stress.  

An August 2005 rating decision continued the 50 percent rating assigned for PTSD and denied (in relevant part for the decision on appeal) service connection for peripheral neuropathy and CAD.  The Veteran appealed the denials of service connection and the continuation of the 50 percent rating.  Subsequently, a March 2006 rating decision granted peripheral neuropathy of the left upper extremity (20 percent), right upper extremity (20 percent), left lower extremity (10 percent), and right lower extremity (10 percent), all effective March 9, 2005.  

A March 2006 deferred rating decision noted that the Veteran met the schedular criteria for a grant of TDIU.  There was an instruction to send the Veteran a Form 21-8940.  On April 12, 2006, VA received the completed Form 21-8940.  The Veteran stated that his service-connected PTSD, diabetes, and diabetic neuropathy prevented him from working.  He added that he had to leave his employment as a truck driver in 1993 due to his heart condition and has not worked since that time.  The Veteran contended that he can no longer work as a truck driver because his PTSD causes insomnia, his diabetes requires blood monitoring, and his neuropathy affects his hands and feet which makes driving unsafe.  He noted that he does not have sufficient training in any field that would allow him to work in a sedentary position in an office or elsewhere and that his work history has been manual labor.  The RO denied the claim for TDIU in an April 2006 rating decision, which the Veteran appealed.  

In November 2008, the Board, in relevant part, determined that new and material evidence had been submitted to reopen the claim for CAD and remanded for further development.  The Board also granted a 70 percent rating for service-connected PTSD and remanded the claim for TDIU.  A November 2008 rating decision assigned an effective date of January 19, 2005 for the 70 percent grant.  In a December 2009 decision, the Board denied the claims for CAD (recharacterized as arteriosclerotic heart disease) and TDIU.  As previously mentioned, the Court issued a Joint Motion with regard to the claim for TDIU.  The issue of service connection for arteriosclerotic heart disease was deemed abandoned and dismissed.  

However, following a change in the law, an October 2011 rating decision granted entitlement to service connection for coronary artery disease with angina.  A 100 percent rating was assigned effective May 10, 1994.  The Veteran was also granted entitlement to SMC based on the statutory housebound criteria being met.  This was granted effective March 2, 2004.

As reflected above, the Veteran has a 100 percent schedular rating in effect since May 10, 1994.  In some cases, a grant of 100 percent schedular moots a claim for TDIU because no additional payment would be authorized.  However, the Board is cognizant that VA is required to maximize benefits.  See AB v. Brown, 6 Vet. App. 35, 38 (1993)(presuming that a claimant is seeking the maximum benefits allowed by law and regulation); 38 C.F.R. § 3.103(a)(obligation of VA to render a decision which grants every benefit that can be supported in law).  Additionally, VA must consider SMC where applicable.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  

Special Monthly Compensation under 38 U.S.C.A. § 1114(s) is granted when a veteran has a service-connected disability rated s total and has additional service-connected disability or disabilities independently ratable at 60 percent or more.  As explained in Bradley v. Peake, a TDIU rating may satisfy the SMC requirement of a service-connected disability rated as total.  22 Vet. App. 280, 293 (2008).  In Buie v. Shinseki, the Court clarified that a TDIU rating based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  24 Vet. App. 242, 250 (2011).  The Court added that VA's duty to maximize benefits requires VA to assess all of the claimant's disabilities without regard to the order in which they were service connected to determine whether any combination of the disabilities establishes entitlement to SMC under section 1114(s).  Buie, 24 Vet. App. at 250-251.  Then if after such an assessment VA determines that the claimant is entitled to SMC, the effective date of the award of SMC will be the effective date assigned for the award of benefits for the final disability that forms the relevant combination of disabilities.  Id. at 251.

In applying Bradley and Buie to this case, the Board observes that the Veteran was assigned the effective date for SMC based on the 100 percent rating for CAD effective May 10, 1994, 50 percent rating for PTSD effective August 24, 2001, and 20 percent for diabetes mellitus effective March 2, 2004.  As the grant of service connection for diabetes mellitus was last, the effective date was assigned from that date.  However, in this case, the Board must decide whether the Veteran is entitled to TDIU based on a single service-connected disability to determine whether he is entitled to a grant of SMC prior to March 2, 2004.  As previously stated the Veteran filed a claim for an increase in his service-connected PTSD on January 19, 2005.  The Board observes that a claim for TDIU is implicitly raised when a Veteran seeks to obtain a higher disability rating and presents a cogent argument of unemployability.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In the course of his claim for an increased rating for PTSD, the Veteran argued that he could not work based on his PTSD.  Thus, it is possible that the Veteran could receive a TDIU rating based solely on his service-connected PTSD and therefore SMC under section 1114(s) effective January 19, 2004, a little less than two months prior to his current effective date of March 2, 2004.  That effective date could be assigned if it is factually ascertainable that an increase in his PTSD occurred within one year prior to his date of claim (January 19, 2005).  If it is not factually ascertainable, the effective date would be the date of his claim for the increase.  38 C.F.R. § 3.400(o)(2).

The Board concludes that although a TDIU rating can be granted based solely on the Veteran's PTSD, it is not factually ascertainable that he was unemployable based solely on his PTSD in the year prior to his date of claim.  As explained above, the issue is whether the Veteran is entitled to SMC earlier than March 2, 2004 so this decision will focus on the period from January 19, 2004 to March 2, 2004.  Entitlement to TDIU after March 2, 2004 is moot because there is no additional benefit that the Veteran can receive.

The Board observes that the Veteran does not seek treatment for his PTSD which is confirmed by his wife.  The only medical evidence pertaining to the severity of his PTSD for the period in question is his VA PTSD examinations.  During his December 2001 VA examination, the Veteran stated that he was unemployed due to his heart disease.  He was noted to have moderate chronic PTSD.  His GAF score was 68, which reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).  The examiner noted that the Veteran had significant restriction in daily activities and constriction of interest.  

His next PTSD examination was in July 2005.  The examiner recorded the Veteran's statement that he last worked in 1993 when he had a heart attack and was now surviving on pension.  The Veteran attributed his unemployment to his heart condition and stated that his work history was as a truck driver.  The examiner provided an assessment of moderate to severe PTSD with associated depressive symptomatology.  His GAF score was 51, reflecting more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  The examiner opined that the frequency, intensity, and overall severity of many of the Veteran's reported symptoms have increased since his last examination.  However, the examiner continued that based on his mental health symptoms, the Veteran would likely be currently still employable in a somewhat isolative profession such as the one he was trained in as a truck driver but his physical health condition precludes this.  

During his February 2006 VA examination, the Veteran's wife accompanied him.  The Veteran reported chronically poor sleep and that his mind wandered and he thought crazy things.  The examiner commented that the Veteran and his wife's perspective on how he was doing differed.  She portrayed him as doing quite poor where the Veteran portrayed himself as doing fair to poor.  The examiner concluded that there was not a clear cut way to resolve the discrepancy between the Veteran and his wife's reports but the examiner placed more emphasis on the Veteran's report because the subject is the Veteran's personal mental health status.  The examiner again provided a diagnosis of moderate to severe PTSD with a GAF of 51.  The examiner stated that the Veteran's mental health was much the same as his last VA examination.  The examiner opined that his mental health does not render the Veteran unemployable at this time.  Although the Veteran and his wife both described that he can no longer drive a truck as well as do other sedentary jobs, this was due to his medical and other physical problems and not his PTSD.  The examiner added that it is likely that the moderate to severe PTSD would impact him at work in terms of being distracted, having his mind wander, and having some difficulty interacting and getting along with others, but none of these problems render him unemployable.  

Although the VA examiners opined that the Veteran was not unemployable based on his PTSD, the Board does afford probative value to his wife's statements, specifically her October 2005 statement, wherein she noted that his PTSD caused difficulty sleeping impacting his ability to function during a work day, irritability which would preclude interacting with the public, and an inability to handle stress.  As the examiner stated, the Veteran's PTSD would impact him at work in terms of being distracted, having his mind wander, and having some difficulty interacting and getting along with others.  In assessing TDIU, consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  The Board finds it significant that the Veteran's employment has been as a truck driver and the record does not reflect that he has the skills for an office job or special training in another field.  It appears that being distracted and having his mind wander by themselves would severely impact his ability to successfully drive a truck, excluding his physical limitations.  Thus, after resolving all reasonable doubt in favor of the Veteran, the Board concludes that he is entitled to TDIU based solely on his PTSD.  38 C.F.R. § 4.16.  

Although the Board finds that TDIU is warranted based solely on PTSD, it is not factually ascertainable that such was warranted prior to the date of the Veteran's January 19, 2005 claim.  The December 2001 VA examination, the only evidence relevant to PTSD prior to his claim, does not indicate that he cannot work solely due to PTSD.  Accordingly, the effective date for the grant of TDIU can be no earlier than January 19, 2005.  38 C.F.R. § 3.400(o)(2).  Thus, entitlement to SMC under 38 U.S.C.A. § 1114(s) prior to March 2, 2004 cannot be granted.  

In conclusion, the issue of TDIU is moot for the period from March 2, 2004 to the present.  Although TDIU is granted based solely on service-connected PTSD effective at the earliest January 19, 2005, it is denied prior to that date and therefore entitlement to SMC under 38 U.S.C.A. § 1114(s) between January 19, 2004 and March 2, 2004 is denied.


ORDER

Entitlement to TDIU after March 2, 2004 is dismissed.

Entitlement to special monthly compensation under 38 C.F.R. § 1114(s) between January 19, 2004 and March 2, 2004 is denied.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


